Worden J.
Suit by the appellee against the appellant, on a special conüact, and ibr work and labor. Trial by jury; verdict and judgment for the plaintiff, for $33.26.
Two grounds only are urged for the reversal of the judgment. First, that the Court erred in overruling a demurrer to the third paragraph of the complaint; and, second, that the Court erred in refusing to tax the costs to the plaintiff.
The demurrer was to the entire complaint, and not separate to the third paragraph. If the third paragraph be bad, there was no error in overruling the demurrer, the others being good.
In reference to the costs, the clerk states in the transcript that a motion was made to tax the costs to the plaintiff, and overruled, and that the defendant excepted.
There is no bill of exceptions showing these matters; and without a bill of exceptions, as has been held in several cases, they are no part of the record, and cannot be noticed by this Court.
Per Gu'riam. — The judgment is affirmed, with costs.